        Case 1:19-cv-00247-APM Document 42-3 Filed 05/06/20 Page 1 of 3




                                          Exhibit C
From: Monte @ Silver Law <ms@silvercolaw.com>
Sent: Tuesday, April 28, 2020 1:35 AM
To: lafayetteChip.Harter@treasury.gov; McCall Daniel M <Daniel.M.McCall@irscounsel.treas.gov>
Subject: Admin record certification
Dan
How you have the guts to certify that this is the administrative record is beyond me.
You two are on the hot seat.
Monte

____________________________________________________________________________________

From: Monte @ Silver Law <ms@silvercolaw.com>
Sent: Friday, April 24, 2020 2:42 AM
To: eli.miller@treasury.gov; Paul William M <William.M.Paul@IRSCOUNSEL.TREAS.GOV>;
david.kautter@treasury.gov; Brent.McIntosh@treasury.gov; LafayetteChip.Harter@treasury.gov; McCall
Daniel M <Daniel.M.McCall@irscounsel.treas.gov>; steven.mnuchin@treasury.gov;
caroline.e.moore@who.eop.gov; russell.t.vought@omb.eop.gov; Johnson Regina L
<Regina.L.Johnson@IRSCOUNSEL.TREAS.GOV>; Paul William M
<William.M.Paul@IRSCOUNSEL.TREAS.GOV>; Preston Arlene <Arlene.Preston@irscounsel.treas.gov>;
Perkins Leni C <Leni.C.Perkins@irscounsel.treas.gov>
Subject: Tax Notes today: Completeness of Administrative Record Challenged in Silver vs. Mnuchin
I thought I would share this article with you as I enjoyed it so much. I hope that each and every
one of you (but especially Chip and Dan), sit down for one moment today and internalize how
badly you (yes, each and every one of you) screwed up in maintaining the law, harmed
hundreds of thousands of small business, and put the US government to shame.
I attach your lawyer's meet and confer letter regarding our motion to complete the record so you
can see just how deep the lies and deception have gone. Thanks to you, the King has been
caught naked. Not a pretty scene.
And we still have the GILTI lawsuit ahead. We have just begun.



Completeness of Administrative Record
Challenged in Silver
https://www.taxnotes.com/tax‐notes‐today‐international/accumulated‐
earnings/completenessadministrative‐
record‐challenged‐silver/2020/04/24/2cg32?highlight=andrew%20Velarde
The plaintiffs in a lawsuit challenging the validity of the transition tax regulations are
assailing the completeness of the administrative record submitted by the government,
asking that email exchanges with senior tax officials be added.
Monte Silver filed a motion to complete the administrative record on April 22. It asserts
that a previous submission by the government to the court “was far from complete.” In
addition to asking the court for an order to complete the record, Silver's motion asks that
the court preclude the IRS from relying on the documents that were not previously
submitted during briefing on the merits of the case.
       Case 1:19-cv-00247-APM Document 42-3 Filed 05/06/20 Page 2 of 3



“This case is over fifteen months old and plaintiffs have repeatedly sought production of
the administrative record during that period, only to discover that the record finally
provided by defendants is seriously deficient,” the motion states. “Defendants will be
unable to defend the challenged regulations unless defendants somehow ‘discover’ and
rely upon previously-undisclosed documents to support their position.”
Silver has challenged the validity of the final regs on the transition tax imposed on
offshore accumulated earnings, citing the IRS's alleged failure to perform the
small business impact evaluations required under the Regulatory Flexibility Act (RFA)
and the Paperwork Reduction Act. The government had sought dismissal of the suit on
the grounds that Silver lacked standing, or, alternatively, that the Anti-Injunction Act
barred the action. But Judge Amit Mehta of the U.S. District Court for the District of
Columbia rejected that motion in December 2019 and allowed the case to
proceed, surprising tax experts.
Under the Anti-Injunction Act, suits that would restrain the assessment or collection of
tax are disallowed. After submitting its answer in February, which asserted several
affirmative defenses, the government on April 2 filed an administrative record on the
regs with the court. The record is thousands of pages long, but it is largely made up of
material that was already publicly disclosed, including comments on regulations.gov.
That the record "contains almost no e-mail received or generated by any government
employee involved in the decision-making process” did not sit well with Silver, according
to his motion. “Plaintiffs and the Court can only conclude that defendants have either
deliberately or negligently failed to collect and submit a substantial quantity of email
either sent or received by agency decision-makers concerning development of the
challenged regulations,” it states.
Silver has sought to include email exchanges between himself and Lafayette
G. “Chip” Harter III, Treasury deputy assistant secretary for international tax affairs,
and Daniel McCall, IRS deputy associate chief counsel (international-technical). In the
emails, Silver asked the government to provide relief from the impact that the transition
tax regs would have on small businesses, but Harter insisted that the RFA did not apply.
The motion also asks for inclusion of a government response to a Freedom of
Information Act request from Silver on factual documentation to RFA compliance and
emails from other small businesses.
Shedding Little Light
In an April 20 response to an April 7 letter from Silver’s attorney, Stuart J. Bassin of
the Bassin Law Firm PLLC, the government asserts that record supplementation is
unnecessary. The FOIA response “appear[s] to shed little light on the issues,” according
to the government. Further, Silver had previously requested that his email
correspondence with Treasury not be included in the record, and the substance of the
emails was already included in his official comments, the government argues.
“Under the circumstances, it seems inappropriate to switch course and include any
additional emails from Mr. Silver in the administrative record now,” the letter
from Joseph A. Sergi of the Justice Department Tax Division states. “The remaining
emails submitted during the comment period consist of threats, logistical comments and
transmittals. In addition, there are several emails dated after the close of the comment
period that reiterate prior arguments that Mr. Silver already had included in his public
comments, cite third party sources and threaten congressional actions and lawsuits.”
       Case 1:19-cv-00247-APM Document 42-3 Filed 05/06/20 Page 3 of 3



But Silver's motion argues that the government cannot exclude the documents because
doing so runs afoul of the law since the record consists of all documents considered by
the agency when developing the regs.
“In addition, defendants’ attempt to characterize the emails as not ‘sufficiently
substantive’ to merit inclusion in the administrative record and their exclusion of the
FOIA response as shedding ‘little light on the issues’ have no basis in law,” the motion
states, adding that the government’s “strained interpretations” of the communications
are “factually and legally incorrect.”
Silver told Tax Notes that the government is in “deep trouble” with regard to whether the
administrative record supports the RFA section 605(b) certification that the rule would
not significantly affect a substantial number of small businesses.
“There is not a single document or email that supports this conclusion,” Silver said,
adding that the dearth of support shows how the government “flagrantly disregard[ed]
the law.”
“The government has been caught hiding harmful documents," Silver asserted.
"Hopefully this will not be looked at favorably by the court and will set the tone for the
[summary judgment] motion.”
Silver added that Treasury and the IRS did not understand administrative law related to
the RFA and Paperwork Reduction Act when the regs were first issued, and that
the Justice Department does not understand it currently.
“[This is] most likely because they have ignored these laws in the past,” Silver said.
“The government lawyers have made serious mistakes in the litigation, and I anticipate
that more will be made before the litigation is over. We have and will continue to
capitalize on these mistakes.”
The case is Silver v. IRS, No. 19-cv-00247, (D. D.C. 2019).
Monte Silver, Adv. (Israel & CA)
Silver & Co. Attorneys at Law
Hahoshlim 6, Building C, 7th Floor, P.O.Box 12069
Herzelia Pituach 46733 Israel
Tel: +972‐9‐9603799
Fax: +972‐9‐9603798
Mob: +972‐544‐232‐683
email: ms@silvercolaw.com
www.linkedin.com/in/americantaxsolutions
                           Updates on US tax law and tax advocacy
